DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of in the reply filed on 09/16/2020 is acknowledged.  The argument is persuasive and the restriction mailed on 07/24/2020 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHUNG et al. 20080014735.

    PNG
    media_image1.png
    613
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    1076
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    560
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    578
    1175
    media_image4.png
    Greyscale


Regarding claim 1, fig. 12 of Chung (bottom stack of fig. 12 with reference to figs. 4 and 11 for labeling and clarity) discloses a semiconductor device comprising: 
a semiconductor chip region which comprises a semiconductor chip (par [0023]) and a first portion of a passivation film (par [0023] – inherent passivation) covering the semiconductor chip; 

    PNG
    media_image5.png
    545
    942
    media_image5.png
    Greyscale

a scribe line region b which comprises a second portion of the passivation film contiguous (fig. 3)  with the first portion of the passivation film, portions of a first insulating film 15 protruding laterally beyond a distal end of the second portion of the passivation film as viewed in a plan view  (it is necessary the case from fig. 4) of the semiconductor device, and a first wiring 13a (metal is wiring), 
wherein the portions of the first insulating film include a first portion (as labeled by examiner above) disposed alongside the distal end of the second portion of the passivation film as viewed in a plan view of the device (it is necessary the case from fig. 4), and a second portion (as labeled by examiner above) protruding laterally outwardly from the first portion of the first insulating film, and the first wiring 13a protrudes laterally outwardly from the second portion of the first insulating film as viewed in a plan view ((it is necessary the case from fig. 4) of the semiconductor device. 

    PNG
    media_image6.png
    665
    939
    media_image6.png
    Greyscale


Regarding claim 2, fig. 11 of Chung discloses further comprising: a substrate (1 and 9) in the semiconductor chip region (1) and the scribe line region (9), wherein the first insulating film has a first region delimiting a first opening (as labeled by examiner above – which is opening as it allows for 13a to be in the opening) exposing the substrate (substrate 1 is exposed to 15), and a second region 15 (on the right side of fig. 11) delimiting a second opening (as labeled by examiner above) exposing the first wiring 13a. 

Regarding claim 3, fig. 11 of Chung (as labeled by examiner above) discloses wherein the first region has a width measured from the distal end of the second portion of the passivation film to a surface defining a proximal side of the first opening, and the second region has a width measured from 

Regarding claim 4, fig. 11 of Chung discloses wherein the first wiring, the first insulating film, and the passivation film are sequentially stacked. 

    PNG
    media_image7.png
    626
    924
    media_image7.png
    Greyscale


Regarding claim 5, fig. 11 of Chung discloses wherein an upper surface of the first wiring is located to be lower than an upper surface of the first insulating film, and the upper surface of the first insulating film is located to be lower than an upper surface of the passivation film. 


    PNG
    media_image8.png
    563
    774
    media_image8.png
    Greyscale


Regarding claim 6, fig. 11 of Chung (as labeled by examiner above) discloses wherein the first insulating film has a third portion disposed in the semiconductor chip region and vertically juxtaposed with the first portion of the passivation film, and the semiconductor chip region further comprises: a rewiring layer 7 at least a part of which is disposed in the third portion of the first insulating film; and a connection terminal 5 electrically connected to the rewiring layer 7, at least a part of the connection terminal being disposed in the passivation film 3. 


    PNG
    media_image9.png
    643
    964
    media_image9.png
    Greyscale

Regarding claim 7, fig. 11 of Chung discloses further comprising: a substrate 1/9 in the semiconductor chip region and the scribe line region; and a second insulating film  (15 on the right of fig. 11) on the substrate, the first wiring 13a being disposed at an upper surface of the second insulating film (fig. 11 on the right side), wherein the passivation film 3 is disposed on the first insulating film, the first insulating film is disposed on the second insulating film, and the first insulating film has a first region delimiting a first opening exposing the substrate, and a second region delimiting a second opening exposing part of the first wiring. 

Regarding claim 9, fig. 11 of Chung discloses wherein an align key is not present in the second portion of the first insulating film. 

Regarding claim 10, par [0023] of Chung discloses wherein the passivation film comprises a polyimide-based material. 



    PNG
    media_image10.png
    672
    1280
    media_image10.png
    Greyscale


Regarding claim 11, fig. 12 of Chung discloses a semiconductor device having a semiconductor chip region (a in fig. 11) and a scribe line region (b on both side of fig. 12 and see fig. 11), and comprising: 
a substrate (1 and 9) constituting a semiconductor chip, the semiconductor chip 1 disposed in the semiconductor chip region and having semiconductor chip wiring 13a, and the substrate (1/9) extending into the scribe line region ; 
a first insulating film 15 (bottom 15) disposed in the semiconductor chip region and the scribe line region; 
a first wiring (13a - as labeled by examiner above) in the scribe line region at an upper portion of the first insulating film; 

    PNG
    media_image11.png
    674
    799
    media_image11.png
    Greyscale

a second insulating film 15 (middle 15 - as labeled by examiner above) disposed on the first insulating film (bottom 15), the second insulating film having a first region (left 15) delimiting a first opening (as labeled above) exposing the substrate (this allow 9 to be exposed to 13a), and a second region delimiting a second opening (as labeled above) exposing the first wiring (region of 15 around 13a); and 

    PNG
    media_image12.png
    654
    1124
    media_image12.png
    Greyscale

a passivation film 3 (bottom 3) disposed on (the bottom of) the second insulating film 15 (middle 15), wherein the passivation film exposes both the first region of the second insulating film and the second region of the second insulating film (this is so in order to allow 19 to fill in), and a width of the first region of the second insulating film being less than a width of the second region of the second insulating film. 

    PNG
    media_image5.png
    545
    942
    media_image5.png
    Greyscale




Regarding claim 13, fig. 12 of Chung discloses wherein the width of the first region of the second insulating film is a distance 9 (there exist some distance) between the distal end of the passivation film and a proximal side of the first opening, in a direction parallel to an upper surface of the substrate, and the width of the second region of the second insulating film is a distance (there exist some distance) between the distal end of the passivation film and a surface of the second region of the second insulating film defining a side of the second opening, in said direction parallel to an upper surface of the substrate. 

    PNG
    media_image13.png
    680
    956
    media_image13.png
    Greyscale





    PNG
    media_image14.png
    649
    1287
    media_image14.png
    Greyscale

Regarding claim 15, (from fig. 12 as labeled by examiner above) disclose wherein the first wiring protrudes laterally outwardly beyond the second region of the second insulating film as viewed in a plan view (it would be necessary the case) of the semiconductor device. 


    PNG
    media_image15.png
    656
    950
    media_image15.png
    Greyscale


Regarding claim 16, fig. 12 of Chung discloses wherein the semiconductor chip region further comprises: a rewiring layer (as labeled by examiner above) which is disposed on the first insulating film and at least a part of which is disposed in the second insulating film; and a connection terminal 5 electrically connected to the rewiring layer, at least a part of the connection terminal being disposed in the passivation film. 

Regarding claim 17, fig. 12 of Chung discloses wherein the first opening and the second opening are confined to the scribe line region. 

 



    PNG
    media_image2.png
    715
    1076
    media_image2.png
    Greyscale


Regarding claim 22, fig. 12 of Chung discloses wherein the semiconductor package substrate has an electrically conductive pad 17 at a surface thereof, the first insulating film of the semiconductor device has a third portion which is disposed in the semiconductor chip region (another portion in between first and second portion as portion can be divided in parts) and is vertically juxtaposed with the first portion of the passivation film, and the semiconductor chip region of the semiconductor device further comprises: a rewiring layer at least a part of which is disposed in the third portion of the first insulating film; and a connection terminal 17 electrically connected to the rewiring layer and to the electrically conductive pad 17 of the semiconductor package substrate, at least a part of the connection terminal being disposed in the passivation film.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of YAMAMOTO 20080122082.
Regarding claims 8 and 18, Chung does not disclose wherein the first insulating film comprises Tetraethyl Ortho Silicate (TEOS). 
However, par [0043] of YAMAMOTO discloses that for embedding and flattening the multi-layer wiring of the semiconductor chip 111, TEOS (tetra-ethyl-ortho-silicate, tetraethoxysilane) film, or BPSG (boron-phosphorus-silicate-glass) film, PSG film or SOG film may be used for the inter-layer insulating film.
As such it would have been obvious to form a device of Chung wherein the first insulating film comprises Tetraethyl Ortho Silicate (TEOS) such as taught by YAMAMOTO as it is one of the many material used for insulating film.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829